Respondent disbarred and his name ordered to be struck from the roll of attorneys. The respondent, upon his own confession and plea of guilty, was convicted in the County Court of Suffolk County of the crimes of forgery in the first degree, forgery in the second degree, grand larceny in the first degree and grand larceny in the second degree. The crimes being felonies, his disbarment necessarily follows, pursuant to statute in such ease made and provided. Present —• Close, P. J., Hagarty, Cars-well, Johnston and Adel, JJ.